Name: Regulation (EEC) No 518/72 of the Commission of 8 March 1972 amending Regulation (EEC) No 582/69 of 26 March 1969 on certificates of origin and applications for such certificates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 149 20.3.72 Official Journal of the European Communities No L 67/25 REGULATION (EEC) No 518/72 OF THE COMMISSION of 8 March 1972 amending Regulation (EEC) No 582/69 of 26 March 1969 on certificates of origin and applications for such certificates THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 802/68 1 of 27 June 1968 on the common definition of the concept of the origin of goods, and in particular Article 14 thereof; the adoption, within the Community,, of a certificate of origin form in line with the layout key of the Economic Commission for Europe; whereas the certificate of origin form prescribed by Regulation (EEC) No 582/69 mentioned above does not meet this requirement and it is necessary, therefore, to replace that form by a new one ; whereas, in order to allow existing stocks of such forms to be used up, the simultaneous use of old-style and new-style forms should be allowed for a certain period of time ; Whereas the amendments made by Council Regulation (EEC) No 1318/71 of 21 June 1971 to Article 9 ( 1 ) ( b ) of Regulation (EEC ) No 802/68 must be taken into account when drawing up the new form ; Whereas the provisions of this Regulation are in accordance with the Opinion of the Committee on Origin ; Whereas, in accordance with Article 10 of and Annex II to that Regulation , Regulation (EEC) No 581/692 of 26 March 1969 prescribed the forms for certificates of origin relating to goods originating in the Community or in one of the Member States and intended for exportation from the Community , and for the applications for such, certificates ; HAS ADOPTED THIS REGULATION : Article 1 Whereas in 1963 the United Nations Economic Commission for Europe prepared a layout key to simplify and standardize the documents used in foreign trade; whereas that layout key, the purpose of which is to bring about the standardization of printed forms used in international trade thereby allowing documents to be obtained by a single typing operation, has since been adopted as the basis for the drafting of various documents, particularly in the fields of international transport and customs; whereas, accordingly, commercial documents needed for foreign transactions are being gradually brought into line with the layout key ; The specimens of certificates of origin and of applications for such certificates annexed to Regulation (EEC) No 582/69 shall be replaced by the specimens annexed to this Regulation . Nevertheless, forms which conform to the specimens annexed to Regulation (EEC) No 582/69 may still be used up to 31 March 1973 . Whereas it is therefore desirable to facilitate the drawing up of international trade documents through Article 2 1 OJ No L 148 , 28.6.1968, p. 1 . 2 OJ No L 79, 31.3.1969, p . 1 . This Regulation shall enter into force on 1 April 1972 . 150 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1972. For the Commission The President Franco M. MALFATTI Consignor : (Space for translations) A 000000 (Space for No of issue) EUROPEAN COMMUNITIES Consignee : (Space for translations) (Space for translations) CERTIFICATE OF ORIGIN (Space for translations) Consignment by : ( Space for translations) THE UNDERSIGNED AUTHORITY certifies that the goods shown below (Space for translations ) Packages Weight1 S er ia l N o Description of goodsNumber and kind Marks and numbers gross net originated in : (Space for translations) ( Place and date of issue) ( Name, signature and stamp of competent authority) 1 These particulars may, where appropriate, be replaced by others allowing identification of the goods. Consignor1 : (Space for translations) A 000000 (Space for No of issue) Consignee2 : (Space for translations) APPLICATION FOR A CERTIFICATE OF ORIGIN Consignment by3 : (Space for translations) The Consignor whose name (name of firm ) is shown above4 . The Undersigned ' 4 APPLIES, for the goods listed below jserialNo Packages Description of goods Weight5Number andkind Marks andnumbers gross net for the issue of a certificate of origin giving the following particulars : DECLARES that the particulars given in this application and the supporting documents, and information' furnished to the competent authorities with a view to the issue of this certificate , are correct, that the goods to which such documents and information relate are those in respect of which the application is made for the certificate, that the goods fulfil the conditions laid down by the rules concerning the common definition of the concept of the origin of goods. UNDERTAKES to furnish , at the request of the competent authorities, such additional information and supporting documents as may be required for the issue of the certificate . At on (Signature of applicant)' For footnotes, see overleaf (Space for additional particulars required by individual States ) RULES TO BE OBSERVED WHEN COMPLETING A CERTIFICATE OF ORIGIN AND THE APPLICATION FOR SUCH CERTIFICATE 1 . The forms shall be completed in typescript or by hand , in an identical manner, in one of the official languages of the Com ­ munity or, depending on the practice and requirements of trade, in any other language. Where forms are completed by hand , this shall be done in ink and in block capitals . 2 . The certificate and the application must not contain erasures or superimposed corrections. Alterations are to be made by cross ­ ing out the erroneous entries and adding the correct entries as required . Any such alteration must be authenticated by the person making it and endorsed by the competent authorities. 3 . Each item listed in the application and on the certificate must be preceded by a serial number. A horizontal line must be drawn immediately below the final entry. Lines must be drawn through unused spaces to make any subsequent addition impossible. 4. If the needs of the export trade so require, one or more extra copies of this certificate may be made. ' Name, or name of firm, and full address, where applicable as shown in the commercial register . 2 Name, or name of firm, and full address of consignee as known at the time of application for the certificate, or mention 'to order' followed by the name of the country of destination, if known. 3 Means of transport ( name of ship for consignments by sea). 4 Delete as necessary. 5 These particulars may be replaced by others such as the number or the volume, where the goods are subject to appreciable variations in weight during transport, or where their weight cannot be determined, or where they can normally be identified by means of such particulars. 6The signature must be handwritten . The signature of an agent must be followed by his name in block capitals. Consignor : ( Space for translations) Copy EUROPEAN COMMUNITIES ( Space for translations)Consignee : (Space for translations) CERTIFICATE OF ORIGIN ( Space for translations) Consignment by : ( Space for translations) THE UNDERSIGNED AUTHORITY certifies that the goods shown below (Space for translations ) Packages Weight 1 S er ia l N o Number and kind . Marks and numbers Description of goods gross net originated in : (Space for translations) ( Place and date of issue) ( Name, signature and stamp of competent authority) 1 These particulars may, where appropriate, be replaced by others allowing identification of the goods.